Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 20120271148 A1).
Regarding claim 1, Nelson teaches a method for use in monitoring a subject ([0004] methods for monitoring activation of a patient's brain), comprising: providing a sensor device including one or more sensors for sensing signals indicative of at least one of subject brainwaves, heart rate variability and galvanic skin conductance ([0008] “one or more sensors configured to receive one or more signals indicative of brain activity”);
 applying said sensor device to a subject to obtain measurements of said signals when said subject is in at least one of a first and second status, wherein each of said first and second states has a known correlation to a Default Mode Network of a nervous system ([0040]-[0041] the device determines a brain state associated with a state of mind, this can be correlated to a threshold of a neural activation of a default mode network; [0039] techniques can be employed to measure the default mode network after the brain state has changed over time, for a first and second measurement);
 and using said measurements for at least one of assessment of said Default Mode Network ([0041] measured signals may be used to assess function of the default mode network and other areas 
Regarding claim 4, Nelson teaches a method of monitoring substantially as claimed in claim 1. Further, Nelson teaches a method of monitoring wherein said sensors include EEG sensors ([0070] monitored bioelectrical brain signals include, but are not limited to, an electroencephalogram (EEG) signal).
Regarding claim 10, Nelson teaches a method of monitoring substantially as claimed in claim 1. Further, Nelson teaches a method of monitoring further comprising assessing a variability of said Default Mode Network ([0055] the monitoring of activation of networks is dynamic and the system is set up to assess changes in the activation, [0070]-[0071] activation is monitored over time and key parameters are measured (amplitude, frequency, phase), [0091] a test may be administered to assess variability of default state network).
Regarding claim 11, Nelson teaches a method of monitoring substantially as claimed in claim 10. Further, Nelson teaches a method of monitoring wherein said assessing comprises obtaining measurements from said sensor device in connection with one or more intentional variability training (IVT) exercises performed by said subject ([0090]-[0091] monitoring and obtaining measurements (“clinician may evaluate the efficacy of the one or more electrode combinations based on one or more findings of an … EEG, or some other parameters for investigating network activation of the patient”) may occur in combination with cognitive and/or memory tests (IVT exercises)). 
Regarding claim 18, Nelson teaches a method of monitoring substantially as claimed in claim 11. Further, Nelson teaches a method of monitoring further comprising obtaining measurements in connection with multiple ones of said IVT exercises ([0090]-[0091] a system monitors and obtains 
Regarding claim 19, Nelson teaches a method of monitoring substantially as claimed in claim 18. 
Further, Nelson teaches a method of monitoring using said assessment information to develop an optimization protocol for optimizing said Default Mode Network of said patient ([0010] a method for monitoring default mode activation information/assessment and directing a therapy/optimization based on the monitored data; [0090] programmer may assist in the creation/identification of potentially effective parameter values). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US-20120271148-A1) as applied to claim 1 above, and further in view of  Simon (US 20160015289 A1)(hereinafter Simon ‘289).
Regarding claim 2, Nelson teaches a method of monitoring substantially as claimed in claim 1.
Nelson does not teach a monitoring method wherein said sensors include pulse oximetry sensors.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system of Nelson with the pulse oximetry sensors of Simon ‘289 because the addition of a pulse oximetry sensor to an EEG signal based system may enhance evaluation and assessment [0102].
Regarding claim 3, Nelson in view of Simon ‘289 teaches a method of monitoring substantially as claimed in claim 2.
Nelson does not teach a monitoring method wherein an output from said oximetry sensors is processed to obtain heart rate variability information.
Simon ‘289 teaches a method of monitoring wherein an output from said oximetry sensors is processed to obtain heart rate variability information ([0120]-[0121] the oximetry system is used to gather heart rate, one of ordinary skill in the art would recognize that by gathering heart rate data setting a monitoring system to measure heart rate variability would comprise routine optimization).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system of Nelson with the pulse oximetry sensors measuring heart rate variability of Simon ‘289 because the addition of a heart rate variability measure to an EEG signal based system may enhance evaluation and assessment [0102].
Regarding claim 5, Nelson teaches a method of monitoring substantially as claimed in claim 4. Nelson does not teach a method wherein an output from said EEG sensors is used to obtain information regarding one of a brainwave Theta-Beta ratio, a brainwave Alpha wave, and brainwave Alpha wave coherence.
Simon ‘289 teaches a method of monitoring wherein an output from said EEG sensors is used to obtain information regarding one of a brainwave Theta-Beta ratio, a brainwave Alpha wave, and brainwave Alpha wave coherence ([0168]-[0171] an EEG electrode obtains signal information that 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the EEG monitoring system of Nelson with the measurement techniques of Simon ‘289 because this modification comprises applying a known technique (measuring a known frequency brain wave (alpha, beta, theta) to a known method (method of monitoring with EEG) ready for improvement to yield predictable results (individual brain wave bands can be measured).
Regarding claim 6, Nelson teaches a method of monitoring substantially as claimed in claim 1. Nelson does not teach a monitoring method wherein said first state involves having the subject close his eyes, and said measurements are obtained when said subject is in said first state.
Simon ‘289 teaches a method of monitoring wherein said first state involves having the subject close his eyes, and said measurements are obtained when said subject is in said first state ([0168]-[0171] the measurement procedure includes taking measurements with eyes closed).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson to take measurements of a first state when the subjects eyes are closed as taught by Simon ‘289 because the signal gathered during this time has “extracted features useful for prediction from the Eyes Closed first task” [0176], and this method may allow for assessment of patent's response to a sensory stimulant [0147]-[0148].  Further, the examiner notes that this modification comprises a use of known technique (measuring brain signal while eyes are closed) to improve similar methods (brain monitoring methods) in the same way (by measuring the brain waves when the eyes are closed, the response to a visual stimulus is captured [0148]).
Regarding claim 7, Nelson teaches a method of monitoring substantially as claimed in claim 1. Nelson does not teach a monitoring method wherein said second state involves having the subject open his eyes, and said measurements are obtained in said second state.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson to take measurements of a second state when the subjects eyes are open as taught by Simon ‘289 because the signal gathered during this time has “extracted features useful for prediction from the Eyes Open second task” [0178], and this method may allow for assessment of patent's response to a sensory stimulant [0147]-[0148].  Further, the examiner notes that this modification comprises a use of known technique (measuring brain signal while eyes are closed) to improve similar methods (brain monitoring methods) in the same way (by measuring the brain waves when the eyes are open, the response to a visual stimulus is captured [0148]).
Regarding claim 8, Nelson teaches a method of monitoring substantially as claimed in claim 1. Nelson does not teach a monitoring method wherein said first and second states involve having the patient close and open his eyes, respectively, and said measurements are obtained in each of said first and second states.
Simon ‘289 teaches a monitoring method wherein said first and second states involve having the patient close and open his eyes, respectively, and said measurements are obtained in each of said first and second states ([0168] a protocol is implemented with a portion of the measurement done with eyes closed and a portion with eyes open).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson to take measurements of an eyes open and closed states as taught by Simon ‘289 because extracted features from both eye open and eyes closed may be useful for prediction [0176] & [0178], further statistic variation between eyes closed and open portions may reveal distinct features between the states [0171]. 
Regarding claim 9, Nelson in view of Simon ‘289 teaches a method of monitoring substantially as claimed in claim 8. Further, Nelson teach a monitoring method further comprising using said measurements for said first and second states to obtain a strength value for said Default Mode Network of said subject ([0040]-[0041] method determines a neural activation strength for the default mode network when the subject is in various states).
Claim 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US-20120271148-A1) as applied to claim 11 above, and further in view of Simon (US 20120150545 A1)(hereinafter Simon ‘545) .
Regarding claim 12, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach wherein said IVT exercises include performing an activity to induce a blood oxygen desaturation event.
Simon ‘545 teaches a brain monitor method wherein said IVT exercises include performing an activity to induce a blood oxygen desaturation event ([0109]-[0113] a respiratory challenge can be presented to the subject comprising increasing the CO2 in air breathed, thus reducing the oxygen saturation; [0121] “present invention comprise enhancing or reducing the amount of oxygen to the brain in order to assess its ability to adapt to changing oxygen content”).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method and variability training of Nelson with the blood deoxygenation event of Simon ‘545 because this method may offer “new ways to monitor the personalized health status of the brain and nervous system are needed for normal health surveillance, early diagnosis of dysfunction, tracking of disease progression and the discovery and optimization of treatments and new therapies” [0004] (by performing mental tests in a baseline and treatment state the efficacy of therapy can be assessed). Further, examiner notes that this modification comprises a simple substitution of one known element 
Regarding claim 14, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach method of monitoring wherein said IVT exercises include obtaining said measurements in connection with a state of mental concentration of said subject.
Simon ‘545 teaches a brain monitor method wherein said IVT exercises include obtaining said measurements in connection with a state of mental concentration of said subject ([0073] assess physiologic function based on EEG and mental test; [0126] a training exercise comprising a cognitive test focused on the users attention/concentration can be performed while patient is monitored).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method and variability training of Nelson with the mental concentration exercise of Simon ‘545 because this method may offer “new ways to monitor the personalized health status of the brain and nervous system are needed for normal health surveillance, early diagnosis of dysfunction, tracking of disease progression and the discovery and optimization of treatments and new therapies” [0004] (by performing mental tests in a baseline and treatment state the efficacy of therapy can be assessed). Further, examiner notes that this modification comprises a simple substitution of one known element (IVT testing as taught by Nelson in claim 11) for another (IVT exercises comprising mental concentration) to obtain predictable results (brain monitoring will assess reaction to a concentration exercise IVT stimulus).
Regarding claim 15, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach a method of monitoring wherein said IVT exercises include obtaining said measurements in connection with a state of problem solving of said subject. 
Simon ‘545 teaches a brain monitor method wherein said IVT exercises include obtaining said measurements in connection with a state of problem solving of said subject ([0073] assess physiologic 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method and variability training of Nelson with the mental concentration exercise of Simon ‘545 because this method may offer “new ways to monitor the personalized health status of the brain and nervous system are needed for normal health surveillance, early diagnosis of dysfunction, tracking of disease progression and the discovery and optimization of treatments and new therapies” [0004] (by performing mental tests in a baseline and treatment state the efficacy of therapy can be assessed). Further, examiner notes that this modification comprises a simple substitution of one known element (IVT testing as taught by Nelson in claim 11) for another (IVT exercises comprising cognitive problem solving) to obtain predictable results (brain monitoring will assess reaction to a problem solving exercise IVT stimulus).
Regarding claim 16, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach a method of monitoring wherein said IVT exercises include obtaining said measurements in connection with a state of active pattern recognition of said subject.
Simon ‘545 teaches a brain monitor method wherein said IVT exercises include obtaining said measurements in connection with a state of active pattern recognition of said subject ([0073] assess physiologic function based on EEG and mental exercise, [0126] “delivering a series of X objects visually, and then asking the subject to keep them in memory, later asking for the proper sequence and identity”, this activity comprises a pattern recognition, other cognitive tests may also be included).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method and variability training of Nelson with the mental concentration exercise of Simon ‘545 because this method may offer “new ways to monitor the personalized health status of the brain and nervous system are needed for normal health surveillance, early diagnosis of dysfunction, 
Regarding claim 17, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach a method of monitoring wherein said IVT exercises include providing a voice tract of said subject.
Simon ‘545 teaches a brain monitor method wherein said IVT exercises include providing a voice tract of said subject ([0135]-[0136] a voice recorder may record audio from the patient, Claims 1-6, [0247]-[0252] voice is recorded and processed to determine feature of speech that may correlate to brain activity,).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method and variability training of Nelson with the voice recording of Simon ‘545 because this method may offer “new ways to monitor the personalized health status of the brain and nervous system are needed for normal health surveillance, early diagnosis of dysfunction, tracking of disease progression and the discovery and optimization of treatments and new therapies” [0004] (by analysis on voice recording in a baseline and treatment state the efficacy of therapy can be assessed). Further, examiner notes that this modification comprises a simple substitution of one known element (IVT testing as taught by Nelson in claim 11) for another (IVT exercises comprising voice input and analysis) to obtain predictable results (brain monitoring will assess voice patterns).
Claim 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US-20120271148-A1) as applied to claim 11 or 19 above, and further in view of Goldberg et al. (US 20170333666 A1).
Regarding claim 13, Nelson teaches a method of monitoring substantially as claimed in claim 11. Nelson does not teach a monitoring method wherein said IVT exercises include a deep breathing exercise.  
Goldberg teaches a monitoring method wherein said IVT exercises include a deep breathing exercise ([0016] user brainwaves monitored by system as physiological data source; [0023] meditation breathing exercise is conducted, one of basic skill in the art will recognize that meditative breathing includes deep breathing; [0026]-[0027] biofeedback may be provided based on the deep breathing exercise).  
 It would be obvious to one of ordinary skill in the art at the time of invention to have modified the IVT of Nelson with the deep breathing IVT of Goldberg because this technique “provides biofeedback to the user indicating how the user's physiological state may have changed after the meditation relative to the physiological state before the meditation” [0004].
Regarding claim 24. Nelson teaches a method of monitoring substantially as claimed in claim 19. Nelson does not teach a method of monitoring wherein said optimization protocol is directed to optimize an objective related to managing stress levels.
Goldberg teaches a monitoring method wherein said optimization protocol is directed to optimize an objective related to managing stress levels ([0027] biofeedback may generate meditation based off physiological feedback based on heart rate and optimize for that parameter ([0032]-[0033] optimization with machine learning), the heart rate optimization may be indicative of a lower stress optimization, “lower the user's heart rate, which is desirable, e.g., because a lower heart rate indicates that the user is more likely to be less stressed, and thus healthier” [0027]).
.
Claim 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US-20120271148-A1) as applied to claim 19 above, and further in view of Bower (WO-2018081134-A1).
Regarding claim 20, Nelson teaches a method of monitoring substantially as claimed in claim 19. Further, Nelson teaches a set of default mode network exercises ([0091] cognitive and/or memory test administered by programmer evaluate effects on default mode network). 
Nelson does not teach a monitoring method wherein said optimization protocol is developed by employing a processing system to determine at least a selected set of exercises and a set of parameters for executing said exercises.
Bower teaches a method of cognitive monitoring and training wherein said optimization protocol is developed by employing a processing system to determine at least a selected set of exercises and a set of parameters for executing said exercises ([0039]-[0041] Bower teaches a platform where an assessment of cognitive skill by cognitive exercises is linked to neurodegeneration/brain health, cognitive skill is judged by a first and second task, with additional exercises being available; [0065] [0085] a physiological measurement like an EEG may be used to assess performance in addition to testing results, referred to as nData; [00118]-[00123] platform may present the patient with a sequence of tests and parameters are adjusted based on the physiologic measurements and testing results(difficulty can be adjusted based on nData and cData); [00123] using nData to set parameters may  “optimize delivery of CSIs (computer stimuli or interactions) related to treatment or assessment”).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson with the optimization protocol of Bower because this method can set 
Regarding claim 21, Nelson in view of Bower teaches a monitoring method substantially as claimed in claim 20. Nelson does not teach a monitoring method wherein said processing system implements machine learning to progressively optimize said Default Mode Network in relation to said defined objective.
Bower teaches a method of cognitive monitoring wherein said processing system implements machine learning to progressively optimize said Default Mode Network in relation to said defined objective ([0061]-[0063] optimization as taught in claim 20, may make use of machine learning predictive models to process cognitive data and physiological data (nData) for optimization).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson with the optimization protocol with machine learning of Bower because applying the because using a predictive model ([0061] model may include machine learning)  may “allow formulation of a course of treatment for the individual or to modify an existing course of treatment” [0065] and further a predictive model ([0061] model may include machine learning) allows for at least one indicator to generate a scoring output indicative of the likelihood of onset of the neurodegenerative condition and/or the stage of progression of the neurodegenerative condition” [0040].
Regarding claim 23, Nelson teaches a method of monitoring substantially as claimed in claim 19. Nelson does not teach a monitoring method wherein said optimization protocol is directed to optimize an objective related to one of reducing mental fog and increasing concentration.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring method of Nelson with the concentration optimization protocol of Bower because this modification comprises a use of known technique (optimizing a treatment system to improve concentration) to improve similar devices (brain activity monitors and cognitive training devices) in the same way (the monitor of Nelson would gain the concentration optimization as taught by Bower).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US-20120271148-A1) as applied to claim 19 above, and further in view of Fitzgerald et al. (US 20160287937 A1). 
Regarding claim 22, Nelson teaches a method of monitoring substantially as claimed in claim 19.   Nelson does not teach a monitoring method wherein said optimization protocol is directed to optimize an objective related to one of fitness and athletic performance.
Fitzgerald teaches an athletic and physiologic monitoring system (Abstract) wherein said optimization protocol is directed to optimize an objective related to one of fitness and athletic performance ([0152] an EEG sensor may monitor users brain waves to determine what brain activity provides a user with optimal athletic performance).
It would be obvious to one of ordinary skill at the time of invention to have modified the monitoring method of Nelson with the athletics optimization protocol of Fitzgerald because this optimization may allow a user to achieve a peak level of athletic performance [0152].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent Peled (US 20050019734 A1) is noted as an addition source for cognitive variability trainings similar to those claimed. US patent Peminger (US 9993190 B2) is noted as an additional source where neurocognitive response to training is measure and then optimized for further effect. US patent MacLaughlin (US 20180193589 A1) is noted as an additional source where sensor measure physiological data in reaction to stimulus and machine learning is used to optimize parameters of stimulus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9 April 2021